                      Case 16-39775            Doc       Filed 12/23/20           Entered 12/23/20 12:43:49                       Desc Main
                                                             Document             Page 1 of 5
Fill in this information to identify the case:

Debtor 1               Ernesto Parra

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                   District of Illinois
                                                                                 (State)

Case number            16-39775



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                     12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 The Bank of New York Mellon Trust                   Court claim no. (if known):         3
                                  Company, N.A, not in its individual capacity
                                  but solely as trustee on behalf of the FDIC
                                  2013-R2 Asset Trust

Last four digits of any number you                 XXXXXX1669                         Date of payment change:
use to identify the debtor’s account:                                                 Must be at least 21 days after date of              2/1/2021
                                                                                      this notice

                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any             $1,800.73

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:             $ _______                                      New escrow payment :            $ _______

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate account?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                          3.62500%                         New interest rate:          3.00000%

             Current principal and interest payment:         $ 1,423.87                       New principal and interest payment:          $ 1,361.96

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                 $ _________                              New mortgage payment:             $ _________




Official Form 410S1                                Notice of Mortgage Payment Change                                                 page 1
                Case 16-39775                Doc      Filed 12/23/20      Entered 12/23/20 12:43:49            Desc Main
                                                          Document        Page 2 of 5
 Debtor 1            Ernesto Parra                                                  Case number (if known) 16-39775
                    First Name Middle Name     Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Dana O'Brien                                                                   Date     12/17/2020
     Signature

Print:         Dana                                                  O'Brien           Title    Authorized Agent for Creditor
               First Name            Middle Name                     Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                        GA                      30076
               City                           State                   ZIP Code

Contact phone      (312) 346-9088 X5188                                                Email    Dana.OBrien@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                     page 2
   Case 16-39775          Doc    Filed 12/23/20     Entered 12/23/20 12:43:49       Desc Main
                                     Document       Page 3 of 5



                                                       Bankruptcy Case No.: 16-39775
 In Re:                                                Chapter:             13
          Ernesto Parra                                Judge:               Janet S. Baer

                                   CERTIFICATE OF SERVICE

      I, Dana O'Brien, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Ernesto Parra
4001 North Lincoln Street
Westmont, IL 60559

David Ratowitz                                 (served via ECF Notification)
Ratowitz Law Group
4809 North Ravenswood #227
Chicago, IL 60640

Glenn B Stearns, Trustee                       (served via ECF Notification)
801 Warrenville Road, Suite 650
Lisle, IL 60532

U.S. Trustee                                   (served via ECF Notification)
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St, Room 873
Chicago, IL 60604

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:      12/23/2020        By:    /s/Dana O'Brien
                     (date)                Dana O'Brien
                                           Authorized Agent for Creditor
Case 16-39775   Doc   Filed 12/23/20   Entered 12/23/20 12:43:49   Desc Main
                          Document     Page 4 of 5
Case 16-39775   Doc   Filed 12/23/20   Entered 12/23/20 12:43:49   Desc Main
                          Document     Page 5 of 5
